Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Adelsheim on 1/19/2021.
The application has been amended as follows: 


1.	(Currently Amended)  A method for supporting data payload collection in a transactional middleware machine environment, comprising:
	providing, a monitoring framework, including a data collection engine, the monitoring framework monitoring a transaction within the middleware machine environment;
	capturing, at the monitoring framework, transactional procedure data of the monitored transaction;
	writing the transactional procedure data in a self-describing format to a buffer, wherein the self-describing format carries filter information and user payload data; and
filtering, based on the filter information, the user payload data from the self-describing data format;
wherein the self-describing data format expresses a plurality of typed buffers, the plurality of typed buffers comprising both self-describing and non-self-describing formats; and
wherein the self-describing data format provides an error checking mechanism for the user payload data carried by the self-describing data format.

2. 	(Original)   The method of claim 1, further comprising:
	passing the filtered user payload data to an analysis application.

3. 	(Canceled)

4. 	(Canceled)
	
5.	(Original)  The method of claim 1,
wherein the self-describing format comprises a header.

6. 	(Original)  The method of claim 5, wherein the header comprises a block holding a fixed value used to determine if the user payload data is corrupt, a block identifying a data type and a block identifying a sub-data type.

7. 	(Original)  The method of claim 1, further comprising:
	providing, at the monitoring framework, a user interface; and
	receiving the filter information from an instruction received at the user interface.

8.	(Currently Amended)  A system for supporting data payload collection in a transaction processing environment, the system comprising:
	one or more microprocessors; and
	a processor, running on the one or more microprocessors, wherein the processor operates to perform steps comprising:
	providing, a monitoring framework, including a data collection engine, the monitoring framework monitoring a transaction within the middleware machine environment;
	capturing, at the monitoring framework, transactional procedure data of the monitored transaction;
	writing the transactional procedure data in a self-describing format to a buffer, wherein the self-describing format carries filter information and user payload data; and
filtering, based on the filter information, the user payload data from the self-describing data format;
wherein the self-describing data format expresses a plurality of typed buffers, the plurality of typed buffers comprising both self-describing and non-self-describing formats; and
wherein the self-describing data format provides an error checking mechanism for the user payload data carried by the self-describing data format.
.

9. 	(Original)  The system of claim 8, the steps further comprising:
 	passing the filtered user payload data to an analysis application.

10. 	(Canceled)

11. 	(Canceled)
	
12.	(Original)  The system of claim 8,
wherein the self-describing format comprises a header.

13. 	(Original)  The system of claim 12, wherein the header comprises a block holding a fixed value used to determine if the user payload data is corrupt, a block identifying a data type and a block identifying a sub-data type.

14. 	(Original)  The system of claim 8, further comprising:
	providing, at the monitoring framework, a user interface; and
	receiving the filter information from an instruction received at the user interface.

15. 	(Currently Amended)  A non-transitory machine readable storage medium having instructions stored thereon for supporting data payload collection in a transaction processing environment that when executed cause a system to perform steps comprising:
	providing, a monitoring framework, including a data collection engine, the monitoring framework monitoring a transaction within the middleware machine environment;
	capturing, at the monitoring framework, transactional procedure data of the monitored transaction;
	writing the transactional procedure data in a self-describing format to a buffer, wherein the self-describing format carries filter information and user payload data; and
filtering, based on the filter information, the user payload data from the self-describing data format;
wherein the self-describing data format expresses a plurality of typed buffers, the plurality of typed buffers comprising both self-describing and non-self-describing formats; and
wherein the self-describing data format provides an error checking mechanism for the user payload data carried by the self-describing data format.
.

16. 	(Original)  The non-transitory machine readable storage medium of claim 15, the steps further comprising:
 	passing the filtered user payload data to an analysis application.

17. 	(Canceled)

18. 	(Canceled)
	

wherein the self-describing format comprises a header.

20. 	(Original)  The non-transitory machine readable storage medium of claim 19, wherein the header comprises a block holding a fixed value used to determine if the user payload data is corrupt, a block identifying a data type and a block identifying a sub-data type.


Allowable Subject Matter
Claims 1-2, 5-9, 12-16, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to monitoring and analyzing the data payload collection in a transaction processing environment by utilizing middleware, capturing transactional procedure data, writing the transactional procedure data in a self-describing format that carries filter and payload data, filtering the payload data using filter data, having the self-describing data format express a plurality of typed buffers comprising both self-describing and non-self-describing formats, and having the self-describing format provides error checking for the payload data.
The claimed invention supports data payload collection, with error checking, in a transactional middleware environment. The invention provides a monitoring framework that monitors a transaction within the middleware machine environment. The monitoring framework includes a data collection engine. Transactional procedure data of the monitored transaction is then captured at the monitoring framework. The invention then writes the transactional procedure data in a self-describing format to a buffer, the self-describing format carries filter information and user payload data. The user payload data is then filtered, based on the filter information, from the self-describing data format. The self-describing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456